19-4296
     Shengqi v. Garland
                                                                              BIA
                                                                      Schoppert, IJ
                                                                     A 206 796 972
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 17th day of May, two thousand twenty-two.
 5
 6   PRESENT:
 7            MICHAEL H. PARK,
 8            BETH ROBINSON,
 9            MYRNA PÉREZ,
10                 Circuit Judges.
11   _____________________________________
12
13   LI SHENGQI,
14            Petitioner,
15
16                        v.                                  19-4296
17                                                            NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                      Zhou Wang, Esq., New York, NY.
24
25   FOR RESPONDENT:                      Jeffrey Bossert Clark, Acting
26                                        Assistant Attorney General; Cindy
27                                        S. Ferrier, Assistant Director;
28                                        Kimberly A. Burdge, Trial
1                                  Attorney, Office of Immigration
2                                  Litigation, United States
3                                  Department of Justice, Washington,
4                                  DC.

5         UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9        Petitioner    Li   Shengqi,    a    native    and    citizen   of   the

10   People’s Republic of China, seeks review of a November 19,

11   2019 decision of the BIA affirming a May 2, 2018 decision of

12   an   Immigration   Judge   (“IJ”)       denying    his    application    for

13   asylum, withholding of removal, and protection under the

14   Convention Against Torture (“CAT”).           In re Li Shengqi, No. A

15   206 796 972 (B.I.A. Nov. 19, 2019), aff’g No. A                 206 796 972

16   (Immig. Ct. N.Y.C. May 2, 2018).             We assume the parties’

17   familiarity with the underlying facts and procedural history.

18        Under the circumstances of this case, we review the IJ’s

19   decision as modified by the BIA and consider only the findings

20   that the BIA relied on.      See Xue Hong Yang v. U.S. Dep’t of

21   Justice, 426 F.3d 520, 522 (2d Cir. 2005).                     We review an

22   adverse   credibility      determination          under    a    substantial

23   evidence standard, Hong Fei Gao v. Sessions, 891 F.3d 67, 76

                                         2
 1   (2d Cir. 2018), and “the administrative findings of fact are

 2   conclusive     unless    any     reasonable       adjudicator    would   be

 3   compelled     to     conclude     to       the    contrary,”     8   U.S.C.

 4   § 1252(b)(4)(B).

 5       “Considering the totality of the circumstances, and all

 6   relevant factors, a trier of fact may base a credibility

 7   determination on the demeanor, candor, or responsiveness of

 8   the applicant or witness,” and on inconsistencies within and

 9   between an applicant’s statements and other evidence “without

10   regard to whether an inconsistency, inaccuracy, or falsehood

11   goes to the heart of the applicant’s claim, or any other

12   relevant factor.”       8 U.S.C. § 1158(b)(1)(B)(iii).           “We defer

13   . . . to an IJ’s credibility determination unless, from the

14   totality of the circumstances, it is plain that no reasonable

15   fact-finder     could     make     such      an       adverse   credibility

16   ruling.”     Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

17   2008); accord Hong Fei Gao, 891 F.3d at 76.                     Substantial

18   evidence supports the agency’s determination that Shengqi was

19   not credible as to his claim that he was arrested, detained,

20   and physically abused for practicing Christianity in China.

21       The     agency   reasonably     relied       on   the   inconsistencies


                                            3
 1   within Shengqi’s testimony and between his testimony and

 2   written statements about how he was treated during his second

3    detention.      See 8 U.S.C. § 1158(b)(1)(B)(iii).         Shengqi’s

 4   initial testimony that he was shocked once with an electric

 5   baton   while   in   custody   was   inconsistent   with   both   his

 6   application, which indicated multiple shocks, and his later

 7   testimony that he was shocked 15 times.       And his application

 8   and testimony were inconsistent about what tactics were used

 9   to keep him awake, the baton or strong lights.              Although

10   Shengqi now argues that he meant he “was attacked with [an]

11   electric baton 15 times” but all of the attacks occurred

12   “during one interrogation,” and that after having shocked him

13   multiple times the police “subsequently shone a light” to

14   prevent him sleeping, he did not provide these explanations

15   to the agency and they do not compel a conclusion that his

16   statements were credible.      See Majidi v. Gonzales, 430 F.3d

17   77, 80 (2d Cir. 2005) (“A petitioner must do more than offer

18   a plausible explanation for his inconsistent statements to

19   secure relief; he must demonstrate that a reasonable fact-

20   finder would be compelled to credit his testimony.” (cleaned

21   up)).   Moreover, he was questioned about the inconsistencies


                                      4
1    and had an opportunity to explain.          See Ming Shi Xue v. BIA,

2    439 F.3d 111, 121 (2d Cir. 2006) (holding that IJ may rely on

3    clear inconsistency without soliciting an explanation, but

 4   asylum applicant must be provided opportunity to explain

 5   inconsistencies that “are not plainly obvious”).

 6         The adverse credibility determination is bolstered by

 7   the   IJ’s   assessment    of     Shengqi’s    demeanor.     We   give

 8   “particular deference” to an IJ’s demeanor finding because

 9   “the IJ’s ability to observe . . . demeanor places [him] in

10   the best position to evaluate whether apparent problems in

11   the . . . testimony suggest a lack of credibility or, rather,

12   can be attributed to an innocent cause such as difficulty

13   understanding the question.”            Li Hua Lin v. U.S. Dep’t of

14   Justice, 453 F.3d 99, 109 (2d Cir. 2006) (citation omitted).

15   Shengqi   has   waived   review    of    this finding by   failing   to

16   challenge it in his brief.          Norton v. Sam’s Club, 145 F.3d

17   114, 117 (2d Cir. 1998) (“Issues not sufficiently argued in

18   the briefs are considered waived and normally will not be

19   addressed on appeal.”).         But in any case, the IJ did not

20   misstate the record because Shengqi was unable to answer

21   clarifying questions when asked to explain his inconsistent


                                        5
1    statements about his detention.                     See Li Hua Lin, 453 F.3d at

2    109 (“We      can    be    still     more         confident   in       our    review   of

3    observations about an applicant’s demeanor where . . . they

4    are    supported          by    specific           examples       of        inconsistent

5    testimony.”).

6           Finally, the IJ reasonably concluded that a lack of

7    reliable      corroboration          prevented          Shengqi    from          otherwise

8    meeting        his        burden         of        proof.       See          8     U.S.C.

 9   § 1158(b)(1)(B)(ii) (“The testimony of the applicant may be

10   sufficient      to        sustain     the         applicant’s      burden          without

11   corroboration, but only if the applicant satisfies the trier

12   of    fact    that   the       applicant’s         testimony      is    credible .       .

13   . [and] persuasive .             .   .    . In         determining          whether    the

14   applicant has met the . . . burden, the trier of fact may

15   weigh the credible testimony along with other evidence of

16   record.”).       The agency was not required to credit letters

17   from individuals in China, and Shengqi’s evidence related to

18   his church attendance in the United States did not resolve

19   the credibility issues.              See Y.C. v. Holder, 741 F.3d 324,

20   332,    334    (2d    Cir.      2013)     (“defer[ring]           to    the       agency’s

21   evaluation      of   the       weight     to      be   afforded        an    applicant’s


                                                   6
1    documentary       evidence” and      upholding     agency’s     decision   to

2    afford little weight to letter from applicant’s spouse in

3    China); Matter of H–L–H & Z–Y–Z–, 25 I. & N. Dec. 209, 215

4    (B.I.A.      2010)      (giving   diminished      evidentiary    weight    to

5    letters from “relatives and friends” because they were from

 6   interested witnesses not subject to cross-examination), rev’d

 7   on other grounds by Hui Lin Huang v. Holder, 677 F.3d 130 (2d

 8   Cir. 2012).

 9         In sum, the inconsistencies, demeanor finding, and lack

10   of reliable corroboration provide substantial evidence for

11   the     adverse      credibility    determination        and   support     the

12   agency’s conclusion that Shengqi failed to meet his burden of

13   proof.    See 8 U.S.C. § 1158(b)(1)(B)(ii), (iii); Xiu Xia Lin,

14   534   F.3d    at     167.    This determination         is   dispositive   of

15   asylum, withholding of removal, and CAT relief because all

16   three    forms     of    relief    were   based    on   the    same   factual

17   predicate.       See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

18   Cir. 2006).




                                           7
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court
7




                                  8